In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17-1631

CHARLES J. MAYBERRY, also known as
CHARLES J. HOMESLEY,
                                               Petitioner-Appellant,

                                 v.


MICHAEL A. DITTMANN,
                                               Respondent-Appellee.


        Appeal from the United States District Court for the
                  Western District of Wisconsin.
            No. 16 CV 47 — Barbara B. Crabb, Judge.



    ARGUED APRIL 5, 2018 — DECIDED SEPTEMBER 14, 2018


   Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
    ROVNER, Circuit Judge. In 2008, Charles Mayberry was
convicted in Wisconsin state court of multiple counts of
second-degree sexual assault and one count of false imprison-
ment. Mayberry challenged his convictions on both direct and
collateral review in Wisconsin state court. After having one
2                                                    No. 17-1631

federal petition for a writ of habeas corpus, 28 U.S.C. § 2254,
dismissed by the district court as premature, Mayberry fully
exhausted his state-court remedies and refiled his habeas
petition in the district court. By this point, however, the one-
year statute of limitations in the Anti-Terrorism and Effective
Death Penalty (“AEDPA”), 28 U.S.C. § 2244(d), had expired,
and so the district court dismissed Mayberry’s petition as
untimely. Mayberry acknowledges that his petition was filed
outside the one-year limitations period, but argues that he is
entitled to equitable tolling on account of his history of mental
illness, illiteracy, and lack of counsel to assist him. Alterna-
tively, Mayberry argues that the district court should have held
an evidentiary hearing to determine whether his mental
limitations warranted equitable tolling. Because we conclude
that the district court did not abuse its discretion in concluding
that Mayberry failed to meet the high bar necessary to qualify
for equitable tolling, we affirm.
                                  I.
    On November 6, 2008, a jury in Dane County Circuit Court
found Mayberry guilty of three counts of second-degree sexual
assault and one count of false imprisonment. The court entered
a judgment of conviction and sentenced Mayberry to twenty
years’ imprisonment on March 16, 2009. He appealed his
conviction, arguing that newly discovered evidence entitled
him to a new trial. The Wisconsin Court of Appeals affirmed
his conviction, and the Wisconsin Supreme Court denied his
petition for review on December 5, 2011. Mayberry did not
petition for certiorari in the United States Supreme Court, so
his conviction became “final” for purposes of habeas review
when the time for filing a certiorari petition expired 90 days
No. 17-1631                                                     3

later, on March 5, 2012. See Anderson v. Litscher, 281 F.3d 672,
674 (7th Cir. 2002); 28 U.S.C. § 2244(d)(1)(A) (one-year limita-
tions period runs from the date direct review concludes or the
expiration of time for seeking such review) (emphasis added).
    Thus, beginning on March 6, 2012, Mayberry had one year
to file his federal habeas petition. On August 2, 2012, Mayberry
filed a motion for a new trial in state court, which stopped the
habeas clock from running until it was denied on August 15,
2012. The clock resumed the following day and continued
running until November 19, 2012, when Mayberry filed a
petition for a writ of habeas corpus in federal district court,
alleging ineffective assistance of counsel based on counsel’s
failure to investigate or raise the issue of Mayberry’s compe-
tence to stand trial. Mayberry’s petition stated that he had filed
a “letter/motion” in the state circuit court for postconviction
relief, but the circuit court’s docket contained no record of such
a filing. On January 7, 2013, the district court dismissed
Mayberry’s petition without prejudice for failure to exhaust his
state-court remedies. The court’s order explained that May-
berry needed to receive a decision from the state circuit court
and then “seek review in the Wisconsin Court of Appeals and
the Wisconsin Supreme Court” and invited Mayberry to “refile
a timely petition after he has finished presenting his claims to
the Wisconsin state courts.” Because 28 U.S.C. § 2244(d)(2)
excludes from the one-year limitations period only the time
that a properly filed state-court application for post-conviction
relief is pending, the clock on Mayberry’s one-year federal
habeas filing period continued to run while his unexhausted
habeas petition was in the district court. Thus, Mayberry’s one-
year limitations period expired on March 20, 2013. Not until
4                                                   No. 17-1631

several months later, on June 26, 2013, did Mayberry did file a
post-conviction motion in the Circuit Court for Dane County.
    Mayberry’s state court post-conviction motion, see Wis. Stat.
§ 974.06, repeated his argument that he had received ineffec-
tive assistance of counsel on account of counsel’s failure to
raise the issue of Mayberry’s competence. Mayberry included
a psychological evaluation from 1999 (in an entirely separate
proceeding) by Dr. Kent M. Berney deeming Mayberry
incompetent to stand trial and unlikely to “regain competency
in the requisite time frame of 12 months.” The state court held
a hearing and denied Mayberry’s motion on September 9, 2013.
The Wisconsin Court of Appeals summarily affirmed the
circuit court’s denial of Mayberry’s motion, and the Wisconsin
Supreme Court denied review on November 4, 2015.
   With the assistance of court-appointed counsel, Mayberry
then filed his fully exhausted habeas petition in district court
on January 20, 2016, approximately six months after his one-
year limitations period expired (after accounting for time
properly excluded under § 2244(d)(2) for the periods May-
berry’s state post-conviction motions were pending). He
repeated his claims of ineffective assistance of trial and
appellate counsel for failing to investigate whether he was
competent to stand trial. Recognizing that his petition was
untimely, Mayberry also argued that he was entitled to
equitable tolling on account of his mental limitations.
    The district court rejected Mayberry’s tolling argument,
concluding that Mayberry’s “conclusory assertions” regarding
his difficulties in filing a timely habeas petition were insuffi-
cient to support the extraordinary remedy of equitable tolling.
No. 17-1631                                                      5

The court also noted that its conclusion regarding Mayberry’s
failure to show that his mental limitations were so severe as to
prevent him from understanding and pursuing his rights also
suggested that he likewise would have been unable to prevail
on the merits of his ineffective assistance of counsel claims. The
district court issued a certificate of appealability, see 28 U.S.C.
§ 2253(c)(2), on the procedural question of Mayberry’s entitle-
ment to equitable tolling as well as his underlying claims of
ineffective assistance of counsel.
                                  II.
    With the assistance of court-appointed counsel on appeal,
Mayberry renews his contention that he is entitled to equitable
tolling. Alternatively, he argues that the district court should
have held an evidentiary hearing to assess the mental compe-
tence issue. Tied to these issues, of course, is his underlying
constitutional claim that his trial and appellate counsel were
ineffective for failing to raise the issue of his competence to
stand trial. Under AEDPA, a prisoner has one year from the
date his conviction becomes “final” to file his federal habeas
corpus petition. 28 U.S.C. § 2244(d)(1)(A). Equitable tolling of
AEDPA’s one-year limitations period is an extraordinary
remedy that is “rarely granted.” Carpenter v. Douma, 840 F.3d
867, 870 (7th Cir. 2016) (internal quotations and citation
omitted); Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2016). It
is not, however, “a chimera–something that exists only in the
imagination.” Socha v. Boughton, 763 F.3d 674, 684 (7th Cir.
2014). Rather, to satisfy the “high bar,” id. 763 F.3d at 684, for
equitable tolling, a habeas petitioner must demonstrate “‘(1)
that he has been pursuing his rights diligently, and (2) that
some extraordinary circumstance stood in his way’ and
6                                                     No. 17-1631

prevented timely filing.” E.g., Holland v. Florida, 560 U.S. 631,
649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005)). A petitioner bears the burden of establishing both
elements of the Holland test; failure to show either element will
disqualify him from eligibility for tolling. Menominee Indian
Tribe of Wisconsin v. United States, — U.S. —, 136 S. Ct. 750,
755–56 (2016); Lawrence v. Florida 549 U.S. 327, 336–37 (2007);
see also Carpenter, 840 F.3d at 870. We review the district court’s
conclusion that Mayberry was not entitled to equitable tolling
for an abuse of discretion. Schmid v. McCauley, 825 F.3d 348,
350 (7th Cir. 2016);Socha, 763 F.3d at 684.
    Because the question of Mayberry’s diligence must be
evaluated in light of the broader picture of his mental limita-
tions, we begin with the extraordinary circumstances prong of
the tolling inquiry. This requirement is intended to apply to
circumstances outside of the litigant’s control. The Supreme
Court reaffirmed in Menominee Indian Tribe that this element of
the equitable tolling test “is met only where the circumstances
that caused a litigant’s delay are both extraordinary and
beyond [his] control.” 136 S. Ct. at 756 (emphasis in original).
    Mayberry identifies a number of different facts to support
his claim that he suffers from mental limitations that prevented
him from filing a timely habeas petition. First, Mayberry notes
that he was in a serious car accident in the late 1980s that left
him in a coma for some period of time. He also reported
dropping out of school, where he had been enrolled in special
education classes, when he was only fifteen. And he relies
heavily on the 1999 psychological evaluation by Dr. Berney
finding him incompetent to stand trial. In it, Dr. Berney
concluded that Mayberry is functioning “in the mild range of
No. 17-1631                                                        7

mental retardation.” He also reported that on the Wechsler
Adult Intelligence Scale III, Mayberry received Full Scale IQ of
64, which placed Mayberry in the intellectually impaired or
mentally retarded range. Mayberry also included a Columbia
Correctional Institution “inmate classification report” from
2014 with the following notation in the box labeled “Mental
Health Class”: “MH-2a- Serious Mental Illness (Diagnostic).”
    Although it is unlikely that any of these circumstances in
isolation would justify equitable tolling, Mayberry insists that
taken together they rise to the necessary level of “extraordi-
nary.” We have recognized that mental illness may toll a
statute of limitations, but “only if the illness in fact prevents the
sufferer from managing his affairs and thus from understand-
ing his legal rights and acting upon them.” See Obriecht, 727
F.3d at 750–51 (emphasis in original) (quoting Miller v. Runyon,
77 F.3d 189, 191 (7th Cir. 1996)). And Mayberry is also correct
that we must consider “the entire hand” he was dealt and
consider all of the circumstances he faced “and the cumulative
effect of those circumstances” to determine whether they were
sufficiently extraordinary to prevent him from timely filing his
petition. See Socha 763 F.3d at 686.
    The problem with Mayberry’s claim is that so little of his
evidence of his mental disability sheds light on the relevant
time period for purposes of tolling. That Mayberry was found
incompetent to stand trial in 1999 does little to demonstrate
that his mental challenges prevented him from understanding
and acting on his legal rights between 2012 when his convic-
tion became final and 2016 when he filed his § 2254 petition.
This is especially true here, where the state has countered with
evidence that Mayberry was later found competent to stand
8                                                      No. 17-1631

trial in that very 1999 proceeding for which Dr. Berney’s report
was prepared, as well as two subsequent state-court proceed-
ings in 2000 and 2004. Mayberry fails to explain how this past
finding of incompetence, his low I.Q., or an unelaborated
prison classification of “serious mental illness” “actually
impaired his ability to pursue his claims.” Obriecht, 727 F.3d at
751. Indeed, the record indicates that within the one-year
limitations period (presumably while suffering from all of
these mental limitations), Mayberry managed to file a motion
for a new trial in state court as well as the premature federal
habeas petition he filed in the district court in November 2012.
He also was able to eventually file his motion for post-convic-
tion relief in state court, albeit after the his one-year limitations
period had expired.
     But he fails to point to anything specific transpiring
between the filing of his unexhausted petition in 2012 and his
eventual filing in January 2016 of his § 2254 petition that
interfered with his inability to understand or pursue his habeas
claim. Thus, although Mayberry’s mental limitations undoubt-
edly made filing a petition for habeas corpus difficult, the
district court did not abuse its discretion by concluding that he
failed to show how those difficulties affected him during the
relevant time period to such an extent that he qualifies for the
extraordinary remedy of equitable tolling. See Carpenter, 840
F.3d at 873; see also Boulb v. United States, 818 F.3d 334, 340 (7th
Cir. 2016) (petitioner’s allegations that he was “functionally
illiterate” and “intellectually disabled” too “conclusory” to
justify an evidentiary hearing).
    Because we agree with the district court that Mayberry has
failed to establish the requisite extraordinary circumstances, it
No. 17-1631                                                      9

is unnecessary to address his arguments regarding the first
element—whether he diligently pursued his rights throughout
the AEDPA period. Because the district court addressed this
element, however, we too briefly consider it for completeness.
Although the diligence required for equitable tolling is
“reasonable diligence” not “maximum feasible diligence,”
Holland, 560 U.S. at 653 internal quotations and citation
omitted), mere conclusory allegations of diligence are insuffi-
cient and reasonable effort throughout the limitations period
is required, Carpenter, 840 F.3d at 870.
    In support of his claim of reasonable diligence, Mayberry
points to those actions he did take toward filing his properly
exhausted habeas petition, including fully appealing his
underlying conviction, filing a motion for a new trial, filing his
unexhausted petition in district court, and an October 4, 2013
letter seeking assistance from the state public defender’s office.
That letter, sent over six months after the March 2013 expira-
tion of the statute of limitations, explains that he had recently
lost the assistance of an inmate who had helped him file his
state post-conviction petition in June 2013. It fails, however, to
shed any light on why Mayberry was unable to promptly file
his post-conviction petition in state court once the district court
dismissed his unexhausted federal petition in January 2013.
Given the lack of any specific evidence as to particular hurdles
Mayberry encountered in timely pursuing his claim, it was not
an abuse of the district court’s discretion to conclude that
Mayberry’s evidence of reasonable diligence lacked the
specificity necessary to entitle him to equitable tolling. Compare
Socha, 763 F.3d at 687–88 (petitioner established that he
diligently pursued rights during limitations period with
10                                                    No. 17-1631

evidence that he repeatedly wrote his attorney requesting
access to his file, requested help from the public defender’s
office, used limited library time to work on his petition, and
contacted the court before time expired to ask for an extension)
with Carpenter, 840 F.3d at 871 (motions requesting a stay were
insufficient to establish reasonable diligence given that after
filing requests for an extension petitioner waited until nearly
seven months after limitations period expired to file habeas
petition).
    Finally, we are also unpersuaded that the district court
abused its discretion by failing to hold an evidentiary hearing
into the issue of Mayberry’s competence. See Boulb, 818 F.3d at
339 (decision whether or not to hold evidentiary hearing in
habeas context is reviewed for abuse of discretion). The district
court need not hold an evidentiary hearing for vague or
conclusory allegations. Bruce v. United States, 256 F.3d 592, 597
(7th Cir. 2001). Rather, a hearing is warranted when a peti-
tioner alleges facts, which if proven, would entitle him to relief.
Boulb, 818 F.3d at 339.
    As discussed above, Mayberry provided little in the way of
specific evidence as to his mental capacity both during the
period he requested tolling or at the time of his trial in 2008.
The evidence Mayberry did provide—the 1999 competency
evaluation, the bare 2014 notation in his prison record that he
has “a serious mental illness,” and generalized evidence of
limited education and intellectual functioning—fails to
demonstrate that he was incompetent to stand trial in 2008.
There is thus little reason to believe Mayberry could succeed
on the merits of his underlying claims of ineffective assistance
of counsel. As such, it was not an abuse of the district court’s
No. 17-1631                                                  11

discretion to decline to hold a hearing to evaluate Mayberry’s
competency as it relates to his equitable tolling claim. Carpen-
ter, 840 F.3d at 871.
                                III.
   For the foregoing reasons, we AFFIRM the district court’s
judgment dismissing Mayberry’s petition for a writ of habeas
corpus under 28 U.S.C. § 2254 as untimely.